UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 31, 2006*
                               Decided June 14, 2006

                                       Before

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-2402

ANTHONY T. BLUE,                              Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Eastern District of Wisconsin

      v.                                      No. 05-C-259

RONALD K. MALONE, et al.,                     Charles N. Clevert, Jr.,
    Defendants-Appellees.                     Judge.


                                     ORDER

       Wisconsin inmate Anthony Blue filed suit under 42 U.S.C. § 1983, claiming
that prison medical staff were deliberately indifferent to his medical needs. The
district court screened the complaint under 28 U.S.C. § 1915A, and dismissed his
claims. We affirm.



      *
         The appellees have notified this court that they will not file a brief in this
appeal due to lack of service in the district court. After an examination of the
appellant’s brief and the record, we have concluded that oral argument is unnecessary.
Thus, the appeal is submitted on the appellant’s brief and the record. See Fed. R. App.
P. 34(a)(2).
No. 05-2402                                                                    Page 2

       We accept the allegations in Blue’s complaint as true and construe them in
the light most favorable to him. See Westefer v. Snyder, 422 F.3d 570, 574 (7th Cir.
2005). Upon his arrival at the Milwaukee County Jail, he reported to a nurse that
he suffered from “high blood pressure, bad liver . . . as well as arthritis, and a bad
hygenies [sic.] problem, with stomach pain, from the bad liver, ‘HEP. C!’” But while
there, he “never got ‘any’ medical help what-so ever.” Within a month he was
transferred to the Milwaukee County House of Corrections (HOC), and reported to
nursing staff there that he had “high blood pressure, bad liver, and . . . back
problems.” A few days later he was seen by their medical staff because he
complained that he was “seeing little lights” and had a “bad headache.” His blood
pressure was “around or about” 170 over 110. Nurses provided Blue with
medication for his blood pressure and Zantac for his stomach problems.
Nevertheless, he complained that the prison medical staff “cause me harm” and
“refuse me the medical help needed,” and he asked the district court to allow him to
“get my liver meds.”

       The district court dismissed his complaint, concluding that Blue’s allegations
did not state a claim under the Eighth Amendment. The court noted that Blue had
been “seen and treated” by HOC medical staff on “multiple occasions.” The court
added that Blue’s allegations expressing dissatisfaction with his treatment did not
state a cognizable claim of deliberate indifference.

      On appeal Blue generally restates the allegations in his complaint that the
prison’s medical service providers were deliberately indifferent to “his serious
medical needs.”

       To state an Eighth Amendment violation based on the denial of proper
medical treatment, Blue must allege that he had an objectively serious medical
need, Estelle v. Gamble, 429 U.S. 97, 106 (1976), and that the defendants ignored
that need, Farmer v. Brennan, 511 U.S. 825, 834 (1994); Greeno v. Daley, 414 F.3d
645, 652-53 (7th Cir. 2005). Deliberate indifference occurs when a prison official
consciously disregards a known risk to the health or safety of an inmate. Palmer v.
Marion Co., 327 F.3d 588, 593 (7th Cir. 2003). Our review is de novo. Marshall v.
Knight, No. 04-1062, 2006 WL 1084267, *2 (7th Cir. Apr. 26, 2006). We will affirm
the district court’s dismissal if it appears beyond a doubt that Blue can prove no set
of facts that would entitle him to relief. Id.

       We agree with the district court that Blue failed to state a claim for an
Eighth Amendment violation. First Blue pleaded himself out of court by alleging
that his high blood pressure and stomach aches were treated by the prison nurses.
See Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). And although Blue
alleged that he informed the medical staff at the Milwaukee County Jail and the
No. 05-2402                                                                    Page 3

HOC of his hepatitis C and liver condition, he did not allege that medical staff
ignored this condition. Blue’s complaint thus falls short of federal notice pleading
rules, which require the plaintiff to allege enough to put the defendants on notice of
the claim and enable them to respond. See McElroy v. Lopac, 403 F.3d 855, 858
(7th Cir. 2005). Further, his generally-worded brief on appeal does not develop any
argument related to the denial of medication for either hepatitis C or a bad liver.

                                                                         AFFIRMED.